                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


REINALDO FANTAUZZI                                  CIVIL ACTION

                      v.                            NO. 18-5166

JOHN E WETZEL, et al.
                                             ORDER
        AND NOW, this 18 th day of September 2019, upon considering Defendants' Motion to

dismiss (ECF Doc. No. 29) the amended Complaint (ECF Doc. No. 23), no timely response, and

for reasons in the accompanying Memorandum, it is ORDERED Defendants' Motion to dismiss

(ECF Doc. No. 29) is GRANTED:

       1.      With prejudice as to Plaintiffs pro se claims against the individual state actors

in their official capacity; for injunctive and declaratory relief; and, for allegedly depriving him of

procedural due process through grievance procedures; and,

       2.      Without prejudice as to Plaintiffs pro se claims for alleged cruel and unusual

punishment relating to the September 24, 2016 assault and the supplemental state law claims,

with leave to file a second amended Complaint no later than October 18, 2019 on these claims,

as well as other timely claims not already dismissed with prejudice arising from the same

occurrences.
